Citation Nr: 1227978	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-24 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran had active service from September 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that, in the December 2009 rating decision, the RO denied the Veteran's claim for service connection for cataracts on both direct and secondary bases.  In his June 2009 claim, the Veteran had requested service connection for cataracts, as secondary to the service-connected diabetes mellitus, type II.  The issue has since been characterized by the RO as a claim for an eye disorder (which includes cataracts), to include as secondary to the service-connected diabetes mellitus, type II.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the undersigned granted the Veteran a 30-day abeyance period for the submission of additional evidence in support his claim on appeal.  In June 2012, the Veteran submitted an April 2012 statement from A. M., M. D., of the Johnson City Eye Clinic.  The Veteran waived RO consideration of Dr. A. M.'s statement.  38 C.F.R. § 20.1304(c) (2011).  

As will be discussed in further detail below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a February 2006 rating action, the RO granted service connection for diabetes mellitus, type II (20%, from August 29, 2005).  In the report of a January 2006 VA examination, the examiner did not find any evidence of cataracts, and the Veteran's eye examination was in fact essentially normal.  Subsequent VA eye examinations in April 2008 and May 2009 revealed findings of immature cataracts and refractive error but no diabetic retinopathy.  Thereafter, in a report of December 2009 VA examination, the examiner diagnosed immature, age-related nuclear sclerosis of the eyes and opined that this condition was not related to the Veteran's diabetes mellitus, type II.  The examiner also diagnosed the Veteran as having dry eye as well as presbyopia and myopic astigmate.  The presbyopia and myopic astigmate were reported as being correctable with glasses.  

As noted above, the Veteran has submitted evidence in the form of a statement from Dr. A. M., of the Johnson City Eye Clinic.  In his statement, in particular, Dr. A. M. opined that diabetes mellitus, type II, could be a contributing factor to the early cataract formation in the Veteran's left eye.  Dr. A. M. did not reference or diagnose a right eye cataract.  

Following review of the evidence (including, in particular, the report of the December 2009 VA examination as well as the statement from Dr. A. M.), the Board concludes that additional evidentiary development is required before considering the merits of the Veteran's claim.  

As noted above, the April 2008 and May 2009 VA eye examinations provided diagnoses of immature cataracts in both eyes.  This diagnosis conflicts with Dr. A.M.'s report of the Veteran apparently having a cataract only in his left eye.  Furthermore, according to the report of December 2009 VA examination, the examiner diagnosed the Veteran as having immature, age-related nuclear sclerosis.  The examiner did not otherwise diagnose the Veteran as having cataracts.  While it is possible that the term "nuclear sclerosis" and "cataract" describe the same eye condition or disorder, that determination is not the Board's to make.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings.).   

Additionally, none of the evidence of record sufficiently addresses the question of whether the Veteran has additional disability resulting from aggravation of any nonservice-connected eye disorder by his service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310 authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  

In light of the above, the Board believes the Veteran should be afforded an additional VA eye examination.  In particular, the examiner should identify the Veteran's current eye disorders and provide a well-reasoned medical opinion as to whether any of the Veteran's diagnosed eye disorders are proximately due to, or aggravated by, his diabetes mellitus, type II.  Additionally, the RO should supplement the record with any available VA treatment records since April 2010, in addition to any private treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(1), (2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any eye disorder, to include cataracts, since his separation from service.  After securing any necessary releases, the RO should attempt to obtain any of these previously unobtained records.  All such available previously unobtained records should be associated with the Veteran's VA claims folder.  Notice to the Veteran of an inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  Obtain any available VA eye treatment records, to include those from the Mountain Home (Tennessee) VA Medical Center, since April 2010 and associate them with the claims folder or have them uploaded to the Veteran's Virtual VA claims file.  
3.  After allowing for an appropriate amount of time for completion of the above, the Veteran should be scheduled for a VA eye examination.  The entire claims folder, to include a complete copy of this remand should be made available to, and reviewed by, the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner should review the evidence of record and examine the Veteran.  All indicated tests and studies should be conducted.  The evidentiary review should include the January 30, 2006; April 9, 2008; and May 15, 2009 VA eye examinations; the report of December 2009 VA C&P eye examination; and the April 30, 2012 statement from Dr. A. M. of the Johnson City Eye Clinic.  The examiner should also discuss whether the medical terms "cataract" and "nuclear sclerosis" describe the same eye disorder.  

After a careful review of the claims folder, including current physical examination and any objective testing results, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that any eye disability had its onset during the Veteran's active duty or is otherwise etiologically or causally related to his active service or any incident therein.  If not, the examiner should opine as to whether it is at least as likely as not (probability greater than 50 percent) that any diagnosed eye disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.  
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner finds that the Veteran's diabetes mellitus, type II, has aggravated any diagnosed eye disorder (e.g., cataract(s), nuclear sclerosis, etc.), the examiner should comment on the following: 

a)  When the onset of "aggravation" took place and whether the claims folder contains sufficient medical evidence to establish a baseline level of severity of any eye disorder before the aggravation began or at any point after aggravation began but before the current level of disability was shown.  

b)  If a baseline can be established at any point before the current level of disability was demonstrated, the examiner should comment on how much the eye disorder has worsened in severity as a result of the natural progress of that disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide the complete rationale for the conclusion(s) reached to include, as appropriate, citation to specific evidence of record and/or medical authority.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Following the development above, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

